Title: From George Washington to John Marsden Pintard, 20 May 1786
From: Washington, George
To: Pintard, John Marsden



Sir,
Mount Vernon 20th May 1786.

Your favors of the 24th of January & 5th of Feby are at hand; but I have heard nothing of the Vine slips mentioned therein, nor do I know where to direct my enquiries for them, as you do not mention the Port or State to which the Industry, Captn Gibson was bound For your good intentions however, I am as much indebted, as if the slips had actually been delivered to me.
It is to be hoped & much to be wished that the negotiations of Messrs Barclay & Lamb, at the Court of Morocco, & with the State of Algiers, may terminate favourably for America. Should they not, our trade will be exceedingly incommoded by the piratical states of the Mediterranean.
At present, thro’ the early attention of Messrs Jno. Searle & Co., & some others, (formerly my Correspondents in Madeira) together with the purchases I have occasionally made in this Country since the re-establishment of peace, I am more than usually well stocked with Madeira Wine. I am Sir &c.

G: Washington

